Order, Supreme Court, New York County (Richard Lowe, III, J.), entered on or about September 2, 1999, which, inter alia, denied defendant’s motion for summary judgment dismissing the complaint on the ground that plaintiff had not sustained serious injury within the meaning of Insurance Law § 5102 (d), unanimously affirmed, without costs.
Defendant’s motion was properly denied since there was competent objective medical evidence sufficient to raise issues of fact as to whether plaintiff suffered significant or permanent injury to her lumbosacral spine and whether she was unable to perform substantially all of her daily activities for at least 90 out of the 180 days following the accident (see, Insurance Law § 5102 [d]; Adetunji v U-Haul Co., 250 AD2d 483). Concur— Rosenberger, J. P., Tom, Mazzarelli, Andrias and Saxe, JJ.